DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 28, 2022 has been entered.  Claims 1-3, 5-12 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (JP2019147456A, hereinafter “Ueno”) in view of Nishimura et al. (US20160221610A1).
Regarding claim 1, Ueno discloses a vehicle rear structure (1; Fig. 1, ¶ 7), comprising: a back frame (20/30; Figs. 2 and 5, ¶ 7) having a top portion (11; Fig. 1), a bottom portion (5; Fig. 1), a pair of side portions (12; Fig. 1), and a pair of upper corners (10; Fig. 1, ¶s 16, 21, and 23) located on 5both ends of the top portion, respectively, to define a back opening; and a first reinforcing member (21; Fig. 2) extending from each upper corner along a corresponding side portion, wherein the first reinforcing member (21; Fig. 2) includes a reinforcing bead (23; Fig. 2) extending along the corresponding side portion of the back frame (bead 23 extends vertically downward past the corner of the frame; Figs. 2 and 5) and a peripheral flange (22; Fig. 2) extending along an edge (Fig. 2) of the reinforcing bead (the edge of the bead at its end), and wherein the peripheral flange is configured to be connected to the corresponding side portion of the back frame (see connection of 22 and 34; Figs. 2, 4-5); a rear roof rail (11; Fig. 1) defining the top portion of the back frame; wherein the first reinforcing member includes a reinforcing bead extending (bead 23 extends vertically downward past the corner of the frame; Figs. 2 and 5) along the corresponding side portion of the back frame and a peripheral flange  extending along an edge of the reinforcing bead, and wherein the peripheral flange (see connection of 22 and 34; Figs. 2, 4-6) is configured to be connected to the corresponding side portion of the back frame.
However, Ueno is silent to a roof reinforcing member connected to an end portion of the rear roof rail, wherein the first reinforcing member has a flange configured to be connected to a corresponding upper corner, wherein the flange of the first reinforcing member is overlapped and joined to at least a portion of the roof reinforcing member.
In claim 1, Nishimura teaches a rear roof rail (10; Fig. 1, ¶ 52) defining the top portion of the back frame; and a roof reinforcing member (70; Fig. 10, ¶ 95) connected to an end portion of the rear roof rail (Fig. 10, ¶ 96), wherein the first reinforcing member has a flange (Fig. 10 and see labeled Figure A below) configured to be connected to a corresponding upper corner (60/36/X3; Fig. 10), wherein the flange of the first reinforcing member is overlapped and joined to at least a portion of the roof reinforcing member (Fig. 10).
For claim 1, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle rear structure of Ueno by adding a flange on the first reinforcing member to overlap and join with the roof reinforcing member.  Doing so allows for an increase in stiffness in the upper corner of the rear frame opening and a reduction and/or prevention of deformation (¶s 97-98)
Regarding claim 5, Ueno in view of Nishimura discloses, the vehicle rear structure according to claim 1, wherein a length of the reinforcing bead is half of a height of 10the back opening.  The length of the reinforcing bead compared to the back opening is not patently distinct.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Regarding claim 6, Ueno in view of Nishimura discloses the vehicle rear structure according to claim 1, wherein the first reinforcing member has an L-shape (21; Fig. 2).


Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Nishimura and further in view of Tai et al. (US20190233013, hereinafter “Tai”).
Regarding claim 2, Ueno in view of Nishimura discloses the vehicle rear structure (1; Fig. 1) according to claim 1.  However, Ueno is silent to wherein the reinforcing bead is configured in a way that the reinforcing bead protrudes from the peripheral flange, and wherein the reinforcing bead has a closed cavity.
In claim 2, Tai teaches to wherein the reinforcing bead (78; Fig. 2, ¶ 42) is configured in a way that the reinforcing bead protrudes from the peripheral flange (70/70B/80; Fig. 7), and wherein the reinforcing bead has a closed cavity (Fig. 7, ¶ 42).
Regarding claim 3, Ueno in view of Nishimura discloses the vehicle rear structure (1; Fig. 1) according to claim 2, wherein the reinforcing bead (Nishimura - X3/X3A; Fig. 10) extends from the flange extends from the flange of the first reinforcing member (Nishimura – Fig. 10 and labeled Figure A below), and wherein the first reinforcing member has a closure wall (60a; Fig. 10) closing a bottom end of the reinforcing bead.  
Regarding claim 7, Ueno discloses the vehicle rear structure (1; Fig. 1) according to claim 1, However, Ueno is silent to wherein the first reinforcing member has an extension flange tightly contacting and connected to a portion of a side structure of a vehicle body, and wherein the extension flange is connected to the 20reinforcing bead.
In claim 7, Tai teaches wherein the first reinforcing member (70; Fig. 7) has an extension flange (70B; Fig. 7) tightly contacting and connected to a portion of a side structure (82; Fig. 7, ¶ 44) of a vehicle body, and wherein the extension flange (70B, ¶ 43) is connected to the reinforcing bead (78; Fig. 7).
For claims 2-3 and 7, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle rear structure of Ueno by adding a reinforcing bead that protrudes from a peripheral flange and an extension flange and forming a closed cavity with a closure wall that is connected to a portion of the structure/vehicle body as taught by Tai.  Doing so, allows improvements in the mechanical strength and mechanical stiffness of the rear pillar extension members so that the rear pillar extension members are highly resistant to deformation which could be otherwise caused by the rear impact load of a rear end crash, and can transmit the impact load to a more front part of the vehicle in an efficient manner (¶ 42).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Nishimura and further in view of Andou et al. (US7866738, hereinafter “Andou”).
Regarding claim 8, Ueno discloses the vehicle rear structure (1; Fig. 1 according to claim 1.  However, Ueno is silent to the vehicle rear structure further comprising a second reinforcing member extending from the first reinforcing member toward a bottom of a vehicle body, 25wherein the second reinforcing member is connected to the DB1/ 116006725.117first reinforcing member to intersect at a predetermined angle.
In claim 8, Andou teaches the vehicle rear structure further comprising a second reinforcing member (3B; Figs. 1-2, Col. 2 lines 48-51) extending from the first reinforcing member (3A) toward a bottom of a vehicle body (Col. 5 lines 56-58), wherein the second reinforcing member (3B) is connected to the first reinforcing member (3A; Figs. 1-3) to intersect at a predetermined angle (see Figs. 1-2, Col. 5 lines 31-38).
Regarding claim 9, Ueno discloses the vehicle rear structure according to claim 8.  However, Ueno is silent to wherein the second reinforcing member extends from the first 5reinforcing member to a wheel house of a side structure of the vehicle body.
In claim 9, Andou teaches the second reinforcing member (3B; Figs. 1-2, Col. 2 lines 48-51) extends from the first reinforcing member (3A) to a wheel house (2; Fig. 1, Col. 2 lines 44-51) of a side structure (2A/2B, Figs. 1-2, Col. 2 lines 44-51) of the vehicle body.
Regarding claim 10, Ueno in view of Andou discloses the vehicle rear structure according to claim 9 and the second reinforcing member. 
In claim 10, Andou continues to teach wherein the second reinforcing member has: 10an upper flange connected to the first reinforcing member; and a lower flange connected to the wheel house (upper flange and lower flange can be seen on 3B at Figure 2 to connect 3B to 3A and 2).
Regarding claim 11, Ueno in view of Andou discloses the vehicle rear structure according to claim 10, and further teaches wherein the first reinforcing member further includes a matching flange (3B connects to 3A at the window; Fig. 1) connected to at least a portion of an opening frame (window frame shown on Fig. 1) of a quarter inner panel (Fig. 3) in the side structure of the vehicle body, and the opening frame defines a quarter opening (window frame shown on Fig. 1) of the quarter 20inner panel.
Regarding claim 12, Ueno in view of Andou discloses the vehicle rear structure according to claim 11, and further teaches the upper flange (upper flange and lower flange can be seen on 3B at Figure 2 to connect 3B to 3A and 2) of the second reinforcing member is connected to the first reinforcing member (See Figs. 1-3 for the connection of the first reinforcing member and second reinforcing member) and the opening frame 25of the quarter inner panel.
For claims 8-12, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle rear structure of Ueno by adding upper/lower/matches flanges to a second reinforcing member to intersect the first reinforcing member and to extending to the wheel house and side structure of the vehicle as taught by Andou.  Doing so, provides a vehicle body structure capable of securing strength and rigidity of a vehicle body structural member, and of securing a sufficiently large area/space for each of parts/equipment to be arranged in a vicinity of the vehicle body structural member (Col. 1 lines 27-31).

    PNG
    media_image1.png
    530
    742
    media_image1.png
    Greyscale

Figure A (taken from Nishimura, Fig. 10)
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.  Applicant states that Ueno does not disclose the flange of the first reinforcing member overlapping and is joining at least a portion of the roof reinforcing member.  However, Ueno in view of Nishimura teaches a flange (Fig. 10 and see labeled Figure A below) configured to be connected to a corresponding upper corner (60/X3; Fig. 10), wherein the flange of the first reinforcing member is overlapped and joined to at least a portion of the roof reinforcing member (Fig. 10).  A flange is a part or edge that sticks out from an object in order to keep the object in position, strengthen it, or attach it to another object.  Nishimura teaches the flange of the first reinforcing member (60/X3; Fig. 10) connects the roof reinforcing member (70; Fig. 10) to the first reinforcing member.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kakiuchi (US20120286542A1) teaches a rear roof rail (100/116; Fig. 2B) defining the top portion of the back frame (Fig. 1); and a roof reinforcing member (118; Fig. 2B) connected to an end portion of the rear roof rail (116; Fig. 2B ), wherein the first reinforcing member (114; Fig. 2B) has a flange (Flange shown on Fig. 2A where 116 connects to 114) configured to be connected to a corresponding upper corner (114 is the upper corner), wherein the flange of the first reinforcing member is overlapped and joined to at least a portion of the roof reinforcing member (Fig. 2B).
Hoshuyama et al. (JP2014019219A) teaches a rear roof rail (21; Fig. 5) defining the top portion of the back frame (Fig. 1); and a roof reinforcing member (22; fig. 5) connected to an end portion of the rear roof rail, wherein the first reinforcing member (33/33a/33b; Fig. 5) has a flange configured to be connected to a corresponding upper corner (Fig. 5), wherein the flange of the first reinforcing member is overlapped and joined to at least a portion of the roof reinforcing member (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


/J.E.H./Examiner, Art Unit 3612